COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 THE STATE OF TEXAS,                             §               No. 08-19-00185-CR

                   Appellant,                    §                   Appeal from the

 v.                                              §               394th District Court

 ERICK MORALES-GUERRERO,                         §           of Jeff Davis County, Texas

                   Appellee.                                         (TC# CR1700847)

                                         ORDER
       The Court on its own motion ORDERS the Clerk of the 394th Judicial District Court of

Jeff Davis County, Texas, to electronically submit a Supplemental Clerk’s Record containing the

following:

       1. State’s Exhibit 1 (Arrest Warrant and Supporting Documents);

       2. State’s Exhibit 2 (Magistrate Paperwork and Supporting Document);

       3. State’s Exhibit 3 (Written Warnings Given to Defendant Prior to Interview;

       4. State’s Exhibit 4 (Videotaped Interview of Defendant (in five segments));

       5. State’s Exhibit 5 (Affidavit of Sheriff Bill Kitts); and

       6. State’s Exhibit 6 (Affidavit of Chief Deputy Sheriff Jerry Walker).

       As indicated by the State’s pleading titled, “Submission of Evidence for Consideration by

the Court in evaluating Defendant’s Motion to Suppress,” dated February 25, 2019, and duly filed

in the Clerk’s Record of this appeal, each of the above exhibits were introduced or admitted to

evidence in the trial court in electronic format on a USB memory stick. (See Clerk’s Record, pages

38-39). Moreover, the Designation of Record on Appeal filed by the State, pursuant to Rule 34.5(a)
of the Texas Rules of Appellate Procedure, included a request that all matters contained within the

Court’s files be included in the record prepared for this appeal. To date, these exhibits have not

yet been made a part of the Reporter’s Record or the Clerk’s Record. Following our recent inquiry,

we received a letter from Patricia Reid, CSR, former reporter of the 394th District Court, on

September 2, 2020, in which she informs this Court that said exhibits were not introduced or made

a part of the Reporter’s Record but may possibly have been submitted to Honorable Roy Ferguson,

Judge Presiding of the 394th District Court, or otherwise filed with the Clerk.

       The Supplemental Clerk’s Record is due in this Court on or before September 17, 2020.

       IT IS SO ORDERED THIS 2ND DAY OF SEPTEMBER 2020.


                                                      PER CURIAM

Before Alley, C.J., Rodriguez, and Palafox, JJ.




                                                  2